DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Request for Continued Examination filed 1/6/2021.  Claims 1-4, 6, 8-11, 13, 15, 17, 18, and 20 are pending.

EXAMINER’S AMENDMENT
2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Pontikos on 1/21/2021.  As discussed in the interview, the following amendments were made to address potential issues under 101 as well as typographical errors: For the independent claims, move the comma so that "at least in, part" becomes "at least in part,". For claim 1, add "a processor; a memory connected to the processor, the memory storing:"

The Claims have been amended as follows:
Claim 1 (Currently Amended).  A query-based interface system for use with a cognitive computing platform, comprising:
a processor;
a memory connected to the processor, the memory storing:

a modality selection system that selects an interface modality for the cognitive response based on user profile data, the environmental input, and the sensory input, wherein selecting the interface modality includes performing input analysis on the environmental input and the sensory input, and generating a weighted modality score for one or more potential interface modalities, based, at least in part, on the environmental input, the sensory input, and the user profile data, wherein the user profile data includes preferences for the one or more potential interface modalities relative to the query; and
a response formatting system that determines a response format for the set of results in the cognitive response, wherein the response format is determined based on confidence levels determined from social networking information associated with the identified user, and wherein the set of results is formatted to connote the confidence levels in the interface modality utilizing a vibration scheme on a device of the identified user and wherein the social networking information includes one or more clusters matching a user to a relevant behavior pattern based, [[at least in, part]] at least in part,  on behaviors of one or more social media connections.

In Claim 8, last line, replace the entire line with:
behavior pattern based, at least in part, on behaviors of one or more social media connections.

In Claim 15, last line, replace the entire line with:
pattern based, at least in part, on behaviors of one or more social media connections.

Conclusion
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             1/25/2021